

115 S2041 IS: Rebuilding Resilient Energy Systems Act of 2017
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2041IN THE SENATE OF THE UNITED STATESOctober 31, 2017Mr. Bennet (for himself, Mr. Wyden, Mr. Heinrich, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo promote the use of resilient energy systems to rebuild infrastructure following disasters. 
	
 1.Short titleThis Act may be cited as the Rebuilding Resilient Energy Systems Act of 2017. 2.DefinitionsIn this Act:
 (1)EfficientThe term efficient means, with respect to a technology, product, material, equipment, or practice, the use of the technology, product, material, equipment, or practice in a manner that results in reduced energy consumption or energy costs for the same level of service or a higher level of service.
 (2)ResilientThe term resilient means, with respect to a system or a component of a system, the ability of the system or component to adapt to a changing condition and withstand and rapidly recover from a disruption.
			3.Use of resilient energy systems to rebuild following disasters
 (a)In generalNotwithstanding any other provision of law, any amounts awarded under sections 403, 404, 406, 408, and 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c, 5172, 5174, 5189f) may be used to build, repair, restore, reconstruct, or replace an energy system or building as a result of a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) during calendar year 2017 in a manner that—
 (1)is more resilient; (2)is more efficient;
 (3)provides continuous flow of power to facilities critical to public health, safety, and welfare; (4)maximizes the use of clean energy resources and energy storage technologies; and
 (5)promotes lower energy bills to the extent feasible. (b)Rule of constructionNothing in subsection (a) creates eligibility for assistance for any energy provider that is not otherwise eligible for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
			(c)Coordination with private entities
 (1)In generalThe Administrator of the Federal Emergency Management Agency shall designate a representative of the Agency to coordinate with one or more private entities that are interested in donating energy system technologies and services to rebuild in accordance with subsection (a) following a major disaster or emergency.
 (2)Coordination among agenciesIn carrying out paragraph (1), the Administrator of the Federal Emergency Management Agency is encouraged to coordinate with the Secretary of Energy and the Secretary of Homeland Security.
				(d)Technical assistance
 (1)In generalNot later than 90 days after the date of enactment of this Act, each National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)), in coordination with the programs of the Department of Energy that provide assistance to States and industry, shall make technical assistance available to Federal, State, and local agencies and private entities that are interested in—
 (A)developing plans or providing guidance on the design of a resilient and efficient energy system or building; and
 (B)building, repairing, restoring, reconstructing, or replacing an energy system or building in accordance with subsection (a) following a major disaster or emergency.
 (2)Consultation among agenciesThe Administrator of the Federal Emergency Management Agency is encouraged to consult with the Secretary of Defense regarding the experience of the Department of Defense in building resilient power systems.